Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 (1 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wright (US 978,256), which discloses:
1. An operating assembly for use with a sink or bathtub having at least one fluid-holding basin and a basin drain, comprising:
an actuator (labeled as 14 in FIG 1); and
a housing (1), the housing comprising:
a plug structure (that part of 1 which is beneath 6) at, or near, a bottom portion of the housing (see FIG 1) for selectively blocking the basin drain (it is capable of such intended use);
a drain valve (15, 16, 18) comprising an inlet (16) adjacent a bottom portion of the housing (4 is adjacent that part of the housing which is beneath 4) controlled by the actuator to be in an open position or a closed position (lines 81-96), wherein the inlet of the drain valve is provided on a first side of the housing (the left side, as seen in FIG 1), and wherein the outlet (18, on the right side) of the drain valve is provided on a second side of the housing opposite the first side (the right side, as seen in FIG 1) and directs fluid into the plug structure (via 11);
wherein the plug structure mates with the basin drain to prevent fluid in the basin from escaping into the drain other than through the drain valve (the part of 1 beneath 6 is capable of such intended use); and
wherein, when the drain valve is in the open position, fluid in the basin is able to flow through the drain valve into the basin drain and, when the drain valve is in the closed position, fluid in the basin is unable to flow through the valve into the basin drain (when connected as intended, Wright’s valve would operate as recited).
7. An assembly for placement in a sink or bathtub having one or more basins having a drain comprising:
a passageway (through the lower part of 1) defined by an adapter (the lower part of 1, beneath 6) through which, when the assembly is in use in a basin, fluid in the basin is able to flow toward the drain (it is capable of such intended use);
a structure (15, 16, 18) in fluid communication with and upstream of the passageway operable between open and closed positions selectively blocking the passageway when in a closed position and not blocking the passageway when in an open position (e.g., lines 81-96), such that fluid in a basin is able to flow through the passageway when the structure is in the open position but not when the structure is in the closed position (when connected as intended, Wright’s valve would operate as recited),
wherein an inlet (16) of the structure is provided on a first side (the left side) of the structure, and wherein an outlet (18, on the right) of the structure is provided on a second side (the right side) of the structure opposite the first side and directs fluid into the adapter (via 11);
wherein the adapter mates with the basin drain to prevent fluid in the basin from escaping into the drain other than through the structure (the lower part of 1, beneath 6, is capable of mating with a basin drain); and
an actuator (labeled as 14 in FIG 1) controlling the position of the structure between the closed position and the open position.

Claim(s) 1 and 7 (1 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Eberhardt (US 4,089,345), which discloses:
1. An operating assembly for use with a sink or bathtub having at least one fluid-holding basin and a basin drain, comprising:
an actuator (42); and
a housing, the housing comprising:
a plug structure (75, 76, 78) at, or near, a bottom portion of the housing (see FIG 2) for selectively blocking the basin drain (it is capable of such intended use);
a drain valve (26) comprising an inlet (on the left side, FIG 2) adjacent a bottom portion (the part of 18 into which 34 fits) of the housing controlled by the actuator to be in an open position or a closed position (col. 3 lines 19-32), wherein the inlet of the drain valve is provided on a first side of the housing (the left side, as seen in FIG 2), and wherein the outlet (on the right side of 26) of the drain valve is provided on a second side of the housing opposite the first side (the right side, as seen in FIG 2) and directs fluid into the plug structure;
wherein the plug structure mates with the basin drain to prevent fluid in the basin from escaping into the drain other than through the drain valve (it is capable of such intended connection to a basin drain, for example a basin drain that is situated at an inside, lower corner of the basin); and
wherein, when the drain valve is in the open position, fluid in the basin is able to flow through the drain valve into the basin drain and, when the drain valve is in the closed position, fluid in the basin is unable to flow through the valve into the basin drain (when connected as intended, Eberhardt’s valve would operate as recited).
7. An assembly for placement in a sink or bathtub having one or more basins having a drain comprising:
a passageway (through 76) defined by an adapter (75, 76, 78) through which, when the assembly is in use in a basin, fluid in the basin is able to flow toward the drain (it is capable of such intended use);
a structure (26) in fluid communication with and upstream of the passageway operable between open and closed positions selectively blocking the passageway when in a closed position and not blocking the passageway when in an open position (e.g., col. 3 lines 19-32), such that fluid in a basin is able to flow through the passageway when the structure is in the open position but not when the structure is in the closed position (when connected as intended, Eberhardt’s valve would operate as recited),
wherein an inlet (on the left side of 26, FIG 2) of the structure is provided on a first side (the left side) of the structure, and wherein an outlet (on the right side of 26) of the structure is provided on a second side (the right side) of the structure opposite the first side and directs fluid into the adapter (considered clearly met);

wherein the adapter mates with the basin drain to prevent fluid in the basin from escaping into the drain other than through the structure (the adapter is capable of mating with a basin drain); and
an actuator (42) controlling the position of the structure between the closed position and the open position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright alone, and alternatively over Eberhardt alone.
Wright and Eberhardt each disclose a manual actuator, and as such neither discloses a processor that controls the actuator as claimed.  However it was well-known in the art at the time of invention to use a processor to control an electrical valve actuator, such that operation of the valve is automated.  To automate the operation of either Wright’s valve or Eberhardt’s valve, it would have been obvious to use an electrical actuator instead of a manual actuator therewith, and a processor configured to send commands to the actuator, as claimed.  (Accordingly the system would be capable of automatically draining a basin as claimed.)
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 434,094 discloses a similar valve apparatus with an actuator (G), plug structure (B), and drain valve (a) which are capable of being used as intended.  US 170,576 teaches that it was known to extend a similar plug structure (the outlet of B) downward such that it is located at or near a bottom portion of such a valve apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
11/9/22